internal_revenue_service number release date u i l department of the treasury washington dc person to contact telephone number refer reply to cc psi 5-plr-135689-02 date date legend taxpayer state a project city c authority d authority e agreement f agreement g partner partner partner partner a b c d e f g h i j k l m n o dear this letter responds to your authorized representative’s letter dated date submitted on behalf of taxpayer requesting a ruling that redemption of the project’s tax-exempt_financing at any time on or after the date on which the project is placed_in_service for purposes of sec_42 of the internal_revenue_code will not preclude a determination that the project was financed by tax-exempt_bonds for purposes of sec_42 taxpayer has provided the following representations facts taxpayer a state a limited_partnership was formed for the purpose of acquiring constructing owning and operating a multi-family rental housing development known as project located in city c and consisting of e affordable dwelling units the general partners of project are partner and partner the limited partners are partner and partner proceeds from the tax-exempt_bonds representing percent or more of the aggregate basis of project including the land on which it is located will be expended on the project costs on or before the date on which project will be placed_in_service further such expended amount will be equal to or exceed percent of the aggregate basis of the project as of the end of the first year of the credit_period the project costs include the following land construction cost aggregate basis dollar_figurea dollar_figureb dollar_figurec the tax-exempt_bonds will be redeemed on or after the date the project will be placed_in_service for all purposes under sec_42 furthermore all of the proceeds from the tax-exempt_bonds will be expended on project prior to redemption of the bonds project is expected to be place in service on or before d the taxpayer will submit a final cost certification to the appropriate state housing_credit_agency on or before d and will elect the tax_year ending d as the first year of the credit_period the tax-exempt_bonds were issued by authority d under the cap imposed by sec_146 to the project on f in the amount of dollar_figureg the proceeds from the tax-exempt_bonds will be used to fund a construction loan bearing interest at h percent a portion of the construction loan in the amount of dollar_figurei will convert to a permanent loan bearing interest of j percent for a term of k years other project financing includes a construction permanent loan in the amount of dollar_figurel bearing interest equal to the federal applicable_rate for a term of k years from authority e and a permanent loan in the amount of dollar_figurem bearing interest of n percent for a term of k years from authority d the permanent loan agreement f requires that the proceeds of the bond issuance be used to make a mortgage loan for the purpose of financing the construction and land acquisition of project furthermore agreement f requires the mandatory redemption in part in the amount necessary to reduce the principal_amount of the bonds to dollar_figurei or such lesser amount as necessary to satisfy the conditions set forth in agreement g pursuant to the terms of agreement g the taxpayer shall use all capital provided by the limited_partner to repay a portion of the bonds to ensure compliance under agreements f and g the taxpayer is compelled to redeem a portion of the bonds on or after the date project will be placed_in_service for purposes of sec_42 the permanent loan will be used to redeem a portion of the bonds upon admission into the taxpayer partner and partner acquired an o percent interest in the taxpayer which among other things will provide partner and partner with a proportionate share of the low-income_housing tax_credits provided to project under sec_42 discussion sec_42 provides a tax_credit for investment in low-income_housing buildings placed_in_service after date sec_42 provides that the amount of credit determined under sec_42 for any taxable_year with respect to any building shall not exceed the housing_credit_dollar_amount allocated to such building under sec_42 sec_42 provides that an allocation generally shall be taken into account under sec_42 only if it is made not later than the close of the calendar_year in which the building is placed_in_service sec_42 provides that the aggregate housing_credit_dollar_amount which a housing_credit_agency may allocate for any calendar_year is the portion of the state housing_credit ceiling allocated under sec_42 for such calendar_year to such agency sec_42 provides that sec_42 does not apply to any portion of the credit otherwise allowable under sec_42 which is attributable to eligible_basis financed by any obligation the interest on which is exempt from tax under sec_103 if - i such obligation is taken into account under sec_146 and ii principal payments on such financing are applied within a reasonable period to redeem obligations the proceeds of which were used to provide such financing sec_42 provides that if percent or more of the aggregate basis of any building and the land on which the building is located is financed by a tax-exempt_obligation described in sec_42 sec_42 does not apply to any portion of the low-income_housing_credit allowable under sec_42 with respect to such building in the present case taxpayer represents that the proceeds from the tax-exempt_bonds constituting percent or more of the aggregate basis of project including the land on which it is located will be expended on project costs on or before the date on which project will be placed_in_service furthermore such expended amount from the proceeds of the tax-exempt_bonds will be equal to or exceed percent of the aggregate basis of the project as of the end of the first year of the tax_credit period accordingly based solely on the representations and relevant law as set forth above we conclude that the redemption of the tax-exempt_bonds at any time on or after the date on which project is placed_in_service for purposes of sec_42 will not preclude a determination that project was financed with tax-exempt_bonds under sec_42 no opinion is expressed or implied regarding the application of any other provisions of the code or regulations including sec_103 and specifically we express no opinion on whether the project qualifies for the low-income_housing tax_credit under sec_42 the validity of costs included in the project’s basis whether and when the 50-percent aggregate basis requirement in sec_42 is met or whether any other requirement of sec_42 is met this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file a copy of this letter is being sent to taxpayer’s authorized legal_representative sincerely harold burghart senior adviser branch passthroughs and special industries enclosure copy of letter copy for purposes
